SULLIVAN, Senior Judge,
concurring in part and dissenting in part.
I concur in the first portion of the majority’s opinion as to Part I, Right to Jury Trial. I respectfully dissent, however, with regard to the majority’s holding that the waiver by counsel, rather than by the defendant herself, was effective and binding upon the defendant.
Further, I respectfully disagree with the decision reached by a panel of this Court in Judy v. State, 470 N.E.2d 880 (Ind.Ct.App.1984). More particularly, I am unable to agree with the implication of that opinion, as adopted by the majority in the case before us, to the effect that consent not by the defendant but rather by counsel to a trial by a jury of fewer than six persons does “not involve a fundamental right [of the defendant]” and that it is “merely a matter of trial procedure.” Id. at 382.
For guidance, I turn to the Florida Supreme Court. In performing its analysis in Blair v. State, 698 So.2d 1210 (Fla.1997), the court stated that a full-blown colloquy such as that used in accepting a guilty plea is not absolutely necessary; rather, a personal on-the-record waiver is sufficient. Id. at 1217. The court noted that the trial judge ensured that Blair was apprised of the alternate courses of action available to him and had enough time to make a “considered decision,” and confirmed that this was the option that Blair wished to choose. Id. In addition, Blair unequivocally stated to the court that he wished to proceed with only five jury members. Based upon these facts, the Florida Supreme Court concluded that Blair’s personal on-the-record waiver, after being apprised of alternative options and having consulted with counsel, constituted a valid waiver.
In the present case, the facts are much different. There was an unrecorded sidebar at which the trial judge, defense counsel, and the State apparently agreed to a six-member jury with no alternate and further agreed that if a juror became ill, the trial would continue with a five-member panel. See Tr. p. 76. Subsequently, when a medical emergency of one of the jurors reduced the jury panel to five members, the trial judge stated, in pertinent part:
The first time in a long time that we’ve seated a jury without picking an alternate. For the record I had called counsel up to the bench, and I don’t mean to make light of [Juror No. 2]’s circumstances by the way, but she’s conscious now and appears to be relatively okay at this point. In event [sic] during voir dire at the end of challenges I’d asked counsel to come up for a sidebar and we agreed at that time that if something happened to one of the jurors that the five or however many remaining jurors would be the jury in the case. Is that correct [defense counsel]?
DEFENSE COUNSEL: Unfortunately yes, but ..., yes, that was the agreement.
Id. at p. 125. It appears that Bex was present in the courtroom during the attorneys’ sidebar with the trial judge, although not a party to it. See id. at p. 4. However, we cannot determine from the transcript whether she was present during the dialogue between the court and her counsel set forth above. The transcript reflects this colloquy following the recess for the medical emergency:
*358THE COURT: We will come to order. The record should reflect the presence of the defendant and the attorneys to the case.
DEFENSE COUNSEL: Your Honor.
THE COURT: The ladies and gentlemen of the jury....
DEFENSE COUNSEL: Your Honor the defendant had run to the restroom.
THE COURT: I beg your pardon, do you want to wait on her to get back?
DEFENSE COUNSEL: If we’re just making a record of what happened, I don’t think so.
Id. at p. 124. The record does not reflect when Bex returned to the courtroom or if she returned before the court’s dialogue with her counsel and recess for lunch. See id. at pp. 124-26. Upon reconvening after the lunch recess, defense counsel moved for a mistrial based upon the disruption to the jury’s concentration caused by the medical emergency as well as counsel’s belief that his agreement to a five-member jury was invalid. The trial court denied counsel’s motion.
Contrary to the facts in Holliness v. State, 467 N.E.2d 4 (Ind.1984), cited by the majority here, it appears that Bex was not privy to her counsel’s stipulation of waiver of her right and not present in the courtroom in order to have the opportunity to object. In addition, based upon the warnings and data contained in Ballew v. Georgia, 435 U.S. 223, 98 S.Ct. 1029, 55 L.Ed.2d 234 (1978), about reducing the jury number below six, I believe this to be a much more dangerous situation than that in Holliness where the jury panel was merely reduced from twelve to eleven.
Moreover, unlike the record in Blair, the materials on appeal here do not show that Bex was made aware of the alternative options; that she had ample opportunity, or any opportunity, to confer with her counsel; or that she had time to make a cautious and informed decision. The materials reveal neither communication between Bex and her counsel nor communication between Bex and the trial court with regard to Bex’s waiver of her right. See Wallace v. State, 722 So.2d 913, 914 (Fla.Dist.Ct.App.1998) (reversing defendant’s conviction and remanding for new trial because the record did not demonstrate whether defendant was aware of his constitutional right to a six-member jury or of his alternatives to proceeding with only five jurors, and he did not personally waive his right where trial court did not ask defendant directly whether he agreed with his counsel’s stipulation but accepted defense counsel’s statement that he had discussed the matter with his client and defendant was not opposed to having five jurors after one juror became ill). I am further mindful of the Blair court’s cautionary words: “[Wjhile declining to mandate any additional formal protocol beyond that we find sufficient here, we remind trial courts of the importance of securing a personal waiver and of conducting an ‘appropriate oral colloquy1 to be certain that any waiver is knowing, intelligent, and voluntary.” 698 So.2d at 1218. I am of the view that the Blair court’s caution for a personal and knowing, intelligent, and voluntary waiver is the desired method to protect a defendant’s rights. In this regard, I would decline to apply the holding of Holliness other than to its narrow and specific facts.
Under these circumstances, I do not believe this waiver to be sufficient to relinquish Bex’s right to a six-member jury. Therefore, I conclude that the claimed waiver contained in this case was not sufficient to show that Bex knowingly, intelligently, and voluntarily waived her right to a trial by a jury of six members. Based *359upon the foregoing, I would reverse Bex’s conviction and remand to the trial court.4

. Based upon my view that the conviction should be reversed and the matter remanded for further trial court proceedings, I see no need to address the sentencing issues discussed by the majority in Parts II and III of the opinion.